EXHIBIT 32.1 Certification of Principal Executive Officer And Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 of The Sarbanes-Oxley Act of 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Ultimate Rack Inc. for the period ended April 30, 2014, I, Robert Oblon, Chief Executive Officer and Chief Financial Officer of Ultimate Rack Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ended April 30, 2014, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended April 30, 2014, fairly represents in all material respects, the financial condition and results of operations of Ultimate Rack, Inc. Dated: June 18, 2014 /s/ Robert Oblon Robert Oblon Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
